                Case 19-11739-LSS               Doc 199         Filed 09/06/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOK THE DISTR.iCT 4I'DELAWARE


In re:                                                          Chapter• 11

iPic-Gold Class Entet-tainment, LLC,et a1.,1                    Case No. 19-11739(LSS)

                                     Debtors.                  (Jointly Administered)
                                                               Related Docket No. 108
                U~:T~~~ ~T.~ ~X'~'~llT33~I`~'r3 TIn~E 'I'~ ~'I1~.,L u~IIE~~TiE~ €~~'
               ASSES AND LIAI3II,ITIES,SCI~~DULES OF EXTCU'I'OItY
              CONTRACTS AND UNEXPIRF,D LASES,ANll STATEMENTS
            OT'FINANCIAL AFFAIRS, AND (II) GRANTING RELATED It~LIEF

                  Upon the motion (the "Motion")2 of the above-captioned debtors and debtors in

possession (tha "Debtors")for entry of an order (this "Order"): (i) extending the time period to

file their Schedules and Statements and (ii) granting related relief; all as more frilly set forth in

the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the ~4mended Standzng Order ofReference from the United States District Court for tha

llistrict of Delawa~•e, dated February 29, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

consistent with Article TTT of the United States Constitution; and this Court having found that

venue of this proceeding and the Motiozi i~~ this district is p~~oper pursuant to 28 U,S.C. §§ 1408

and 1409; and this Court laving found that the relief requested in the Motion is in the best

interests of the Debtors' estate, their creditors, and other• parties in interest; and this Court having



'The Debtors iti these chapter 1 I cases, along with the last four• digits of each Debtor's federal tax identification
number, as applicable, ai•e; iPic ~nte~~tainment Inc.(9582); iPic-Cold Ctass Entec•tainment, I,LC (4684); iPre Gold
Glass I-Ioldings T.,LC (631 S); iPic Media, L,LC (0150); iPic Texas, LLC (N/A); and Delray Beach IIo.ldin~s, I,LC
(1035). The Debtor's' p~•incipal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2 Capitalized terms used btrt n.ot otherwise defined herein have the meanings ascribed to them in the Motion.


ROCS DE:224721,1 39566/00 L
               Case 19-11739-LSS           Doc 199       Filed 09/06/19     Page 2 of 2




found that the Debtors' notice ofthe Motion and opportunity for a hearing on the Motion were

appropriate and no other notice need be provided; and this Court having reviewed the Motion

and having determined that the legal and factual bases set forth in the Motion establish just cause

for the relief gra~ited herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is H~R~BY ORDERED THAT:

                  1.       The Motion is GRANTED as forth herein.

                  2.       The Debtors are granted an extension of fifteen (15) days in addition to the

extensio~~ p~•ovided by Rule l OQ7-1(b) of the Local Rules, for a total of43 days from the Petition

Date, through and including September 17, 2019,to file the Schedules and Statements

                  3,       Such extensions axe without prejudice to the Debtors' right to request

further extensions.

                  4.       The Debtors are authorized to take all actions necessary to efFectuate the

relief granted in this Order in accordance with the Motion.

                  5.       This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




DOGS Dated:   September
      DL::224721.1 39566/001 6th, 2019               2   LAURIE SELBER SILVERSTEIN
     Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
